                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                           Civ. No. 4:17-CV-00096-FL

 MAJOR WRIGHT,                            )
                                          )
                Plaintiff,                )
                                          )
       v.                                 )
                                          )
 ANDREW SAUL,                             )      ORDER
 Commissioner of Social Security          )
                                          )
                Defendant.                )
                                          )
                                          )
                                          )

      Plaintiff’s counsel filed a motion for approval of attorney’s fees under section

206(b) of the Social Security Act (the “Act”), 42 U.S.C. § 406(b), in the amount of

$20,000.00. Attorney’s fees under section 206(b) are paid from past-due benefits

awarded to a successful claimant. 42 U.S.C. § 406(b). Plaintiff has previously been

awarded attorney’s fees under the Equal Access to Justice Act (EAJA), 28 U.S.C.

§ 2412, in the amount of $5,300.00 (Doc. 29).

      Defendant filed a response, stating that under Gisbrecht v. Barnhart,

535 U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.




                                           1

            Case 4:17-cv-00096-FL Document 33 Filed 09/02/20 Page 1 of 2
      It is ORDERED that Plaintiff’s counsel be awarded fees under section 206(b)

of the Act, 42 U.S.C. § 406(b), in the amount of $20,000.00, and refund to Plaintiff

the smaller award between this amount and the EAJA award.

      SO ORDERED, this 2nd day of September, 2020.



                                 ________________________________
                                 LOUISE W. FLANAGAN
                                 UNITED STATES DISTRICT JUDGE




                                          2

         Case 4:17-cv-00096-FL Document 33 Filed 09/02/20 Page 2 of 2
